IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2639 Disciplinary Docket No. 3
                                            :
JOSEPH RICHARD COSTELLO                     :   Board File No. C1-19-598
                                            :
                                            :   (Supreme Court of New York, Appellate
                                            :   Division: Second Judicial Dept., No. 2016-
                                            :   07640)
                                            :
                                            :   Attorney Registration No. 83620
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 18th day of September, 2019, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Joseph Richard Costello is suspended from the practice of law in the Commonwealth of

Pennsylvania for a period of six months. He shall comply with all the provisions of

Pa.R.D.E. 217.